QBffice of tfp ZZhmep            @eneraI
                                       Mate of Qexae
DAN MORALES
 ATTORNEY
      GENERAL                            January 13, 1995
     Honorable W. Keith Oakley                    Opinion No. DM-3 15
     Chair
     Committee on Public Safety                   Re: Interpretation of section 80.001 of the
     Texas House of Representatives               Human Resources Code, which concems the
     P.O. Box 2910                                duty of local law enforcement officials to
     Austin, Texas 78768-2910                     perform fingerprinting services (RQ-718)

     Dear Representative Oakley:

           You ask this office to interpret section 80.001 of the Human Resources Code,
     which concerns the duty of local law enforcement officials to perform fingerprinting
     RNiCeS.

            Section 80.001   reads:

                    (a) A state law enforcement agency or the law en8orcement
               agency of any political subdivision of the state shah comply with the
               request of a person to have a record of his fingerprints made or a
               record of the fingerprints of a child or ward of the person made.

                   (b) A law enforcement agency may not charge for the service
              provided under this section and may not retain records of fingerprints
              made under this section unless specifically requested to do so by the
              person requesting the service.
            You note that some Texas law enforcement agencies are either re.&sing to provide
    such service or charging a fee for it, apparently taking the view that, as you put it, “rhe
    statute did not intend for local law enforcement officers to do free fingerprinting for
    anyone except children.”

            Accordingly, you ask three questions: first, whether a local law enforcement
    agency may refuse to provide fingerprinting services on request; second, whether it may
    charge for such services; and third, whether it may impose conditions (other than
    providing the service during normal business hours when staE is available) on providing
    such services.

            We believe that the plain language of the statute addresses your concerns. As to
    your first question, a local law enforcement agency is required to perform the senice, and
    may not refuse to do so. Section 80.001(a) provides that the agency “shall comply” with a
    request for this service. The language used by the legislature is mandatory, not precatory.
    BLACK’SLAW DICTIONARY1375 (6th ed. 1990) (“As used in statutes, contracts, or the
    like, this word is generally imperative or mandatory[;] [i]n common or ordinary


                                             p.    1676
HonorableW.KeithOakky          - Page 2 (~~-315)




signiiication, the term “shall” is a word of command, and one which has always or which
mustbegivenaannpulsory        meaning as denoting obligation”).

        Similar& the knguage of section 80.001@) plainly answers your second question.
An agency “may not charge for the service provided under this se&on.” Nothing in the
provision suggests that this sedcc is to be provided he of charge only to chikn. Such
a~wwldreadarthe~“tohwearecordofhistingerp~smade”auplusaee.
See Chewon Cap. v. Redmm, 745 S.W.2d 314,316 (Tex. 1987) @amtory kguage not
tobetrutedassurplusage).

        Nordoesurythinginthestatutepamitalocal~enforcemartsgencytoimposc
additional conditions on the perfom~~~~ of this service. The law imposes a duty on local
law enforcement agencies which they must discharge without fee or restriction.

                                    SUMMARY
               Section 80.001 of the Human Resource$ Code obliges state
             and local law etSxcement agencies to provide free
             fingeqkting    services to the public upon request and without
             additional wllditio&~




                                                      DAN MORALES
                                                      Attorney Gearal of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Gpiion Committee

Prepared by James Tourtelott
Assistant Attorney General




                                          p.   1677